DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on 3/3/2021, applicant initiated interview conducted on 2/17/2021, and terminal disclaimer filed on 3/26/2021, claims 1-25 are hereby allowed.

Double Patenting
Applicant filed terminal disclaimer on 3/26/2021 to overcome the nonstatutory obviousness-type double patenting rejection. The rejection for claims 1-24 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 7, 13 and 19.

As per claim 1:
The prior arts or record Richardson et al. (US 2014/0229788 A1), or Richardson et al. (US 2010/0023834 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “the base graph includes at least one additional variable node for the at least two punctured variable nodes, and wherein each additional variable node is connected to one check node of the second number of check nodes, the one check node being further coupled to only a pair of punctured variable nodes of the at least two punctured variable nodes.”  Consequently, claim 1 is allowed over the prior arts. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-6, 8-12, 14-18 and 20-25 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 7, 13 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ENAMUL M KABIR/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112